Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Original claims 1-15 are cancelled. New claims 16-25 drawn to a method of treating/ preventing using the same compounds are now presented. 
Response to the amendment and arguments.
Note :- In the interview the applicant and the examiner had discussed the comparison between the closest prior art and applicants compounds. 
Claim Rejections - 35 USC § 103
The claims 1, 2, 4-14 were rejected over Berrebi-Bertrands WO 2012/041860  in combination with 2003 Wakefield reference. 
The claims have now been amended to a method of treating or preventing inflammation is specific disorders and new claims 16-25 are also rejected. 
The racemic compound 581 which includes the S enantiomer is disclosed in WO 2012/041860 to Berrhi-Bertrands. WO 2012/041860.  
In the background the reference clearly suggests that compounds that have H4 Receptor and that is also useful in treating inflammatory disorders such are allergies etc. 
The reference is silent about the racemic compound having H1 receptor activity, even though it does treat inflammatory disorders. 
In an interview with the applicants they assured the examiner  to show that that prior art compounds did not have H1 activity, but that their enantiomer had both H1 and H4. 
The affidavit presented does not compare the closest prior art. It is just arguments based on compounds that did not have the activity of H4 activity , such as compounds 
    PNG
    media_image1.png
    114
    486
    media_image1.png
    Greyscale
. Even though it was thought it had H4 activity clinical trial were stopped.
Then they also say 
    PNG
    media_image2.png
    141
    272
    media_image2.png
    Greyscale
, clinical trials were also stopped. 
Even JNJ 
    PNG
    media_image3.png
    127
    176
    media_image3.png
    Greyscale
 was abandoned. 
All this may be true , however it is not a comparison with the prior art compound.

    PNG
    media_image4.png
    169
    400
    media_image4.png
    Greyscale
.
CN   Phenol, 2-[1H-benzimidazol-2-yl[(1-methyl-4-piperidinyl)oxy]methyl]-6-
     fluoro-  (CA INDEX NAME)
line 29 page 32 of the reference. 


The reference discloses several similar compounds and applicants have not shown a side by side comparison with the closest compound.

And with many other compound.  A comparison with one compound and that too with one that is 

    PNG
    media_image5.png
    240
    369
    media_image5.png
    Greyscale


Applicant’s compound is 
    PNG
    media_image6.png
    231
    189
    media_image6.png
    Greyscale
wherein X is a F and R1-R4 are H. 
The claims do not recite that that activity is H1 and H4. It is just the enantiomer of the prior art which is included in the racemic compound. Applicants also agree that that one of the enantiomer is more active than the racemic form. 
The comparison does not commensurate with the scope claimed, nor is the comparison with the closest compound in an affidavit. 
 The claim also is drawn to treating several disorders, included is pain, chronic diseases associated with mast cell multiplication and lymphatic diseases. Included is prevention of inflammatory diseases . It is unclear, one can treat inflammation, but not all these various disorders. One can treat inflammation in the various disorders but not all these disorders. 


The rejection is maintained. 
Double Patenting

The ODP rejection over 8,802,664 and 9,029,357  based on WO 2012/041860  is the same as the 103 rejection and the rejection is maintained. 

Conclusion

  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 28, 2021